Citation Nr: 0944945	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-20 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from January 1970 to 
November 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The Veteran does not have a dental disability or condition 
resulting from a combat wound or other service trauma.


CONCLUSION OF LAW

The Veteran does not have a dental disability or condition as 
result of a disease or an injury incurred in or aggravated by 
his military service.  38 U.S.C.A. §§ 1110, 1712, 5107, 
7104(c) (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002 ).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by way of a letter dated in 
October 2006, the RO advised the Veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter also informed him of the downstream 
disability rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And for a claim, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claim.  See 73 
FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued that 
October 2006 VCAA notice letter prior to initially 
adjudicating the Veteran's claim in December 2006, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  

In his pleadings he has not made any allegation of 
insufficient VCAA notice.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (indicating it is his burden, not VA's, to 
show the VCAA notice he received or did not receive is 
insufficient and, therefore, that adjudicating his claim at 
this juncture will be prejudicial or outcome determinative).

The record also reflects that VA has made reasonable efforts 
to assist the Veteran in developing his claim by obtaining 
all relevant records that he and his representative 
adequately identified.  Specifically, the information and 
evidence that have been associated with the claims file for 
consideration consists of his service treatment records 
(STRs), VA Medical Center (VAMC) records, private medical 
records, as well as his personal statements.

The Board realizes that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion in 
response to his dental claim.  As will be discussed in detail 
below, however, in light of the uncontroverted facts, the 
Board finds that based upon the evidence, which indicates he 
did not sustain dental trauma during service (certainly not 
of the type contemplated by the applicable regulation), did 
not apply for dental treatment within the prescribed period 
following his separation from service, and does not satisfy 
the criteria by which VA dental treatment may be provided, in 
turn means an examination and opinion are not needed to 
fairly decide this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claim.

Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service or for 
aggravation of a pre-existing condition during service beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§ 3.303, 3.306.  Stated somewhat differently, 
there must be:  (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is also permissible for a condition 
initially diagnosed after discharge from service, provided 
all the evidence, including that pertinent to service, 
indicates the condition was incurred in service.  38 C.F.R. § 
3.303(d).  

As for claims for dental disorders in particular, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the Veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a Veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

As already alluded to, there are various categories of 
eligibility for VA outpatient dental treatment, including 
Veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
Veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within one year 
after service, for service that was before October 1, 1981 
(Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rating by reason of individual 
unemployability (Class IV eligibility); those who participate 
in a rehabilitation program under 38 U.S.C. chapter 31 (Class 
V eligibility); and those who are scheduled for admission or 
who are otherwise receiving care and services under Chapter 
17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

VA's General Counsel has clarified, however, that the term 
"service trauma" in 38 C.F.R. § 17.123(c) (now § 17.161(c)), 
for Class II(a) eligibility, does not include the intended 
effects of treatment provided during the Veteran's military 
service - such as a tooth extraction.  VAOPGCPREC 5-97 (Jan. 
22, 1997; revised Feb. 25, 1997).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).



In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Analysis

The Veteran contends he is entitled to service connection and 
VA outpatient dental treatment, even if not actual monetary 
compensation, because he sustained what amounts to dental 
trauma during service.  During his July 2008 hearing with a 
local Decision Review Officer (DRO), the Veteran testified 
that prior to his enlistment into the military he had a 9-
unit bridge.  He testified that during service he began 
having toothaches under this bridge, so he was treated by a 
Naval dentist.  The dentist performed a root canal under the 
Veteran's teeth.  While performing the root canal, the 
Veteran's 9-unit bridge came loose, and the dentist did not 
repair the bridge.  Following service, the Veteran's original 
bridge was replaced by a new bridge.  The Veteran asserts 
that his pre-existing dental bridge was not re-fitted 
correctly during service and, thus, caused him years of pain 
and discomfort.  He also reported that the root canal during 
service weakened the structure of his tooth.  He asserts that 
those circumstances of having dental work performed during 
service are tantamount to dental "trauma" and, 
consequently, entitle him to service connection and any 
necessary ameloriative treatment.



The Board notes initially that the evidence of record is 
unremarkable for a diagnosis of impairment of the mandible, 
loss of a portion of the ramus, or loss of a portion of the 
maxilla, for which service-connected compensation could be 
granted.  See 38 C.F.R. § 4.150.  Consequently, the Veteran 
does not have a compensable service-connected dental 
condition ("Class I" eligibility).  38 C.F.R. § 17.161(a).

The Veteran also is not entitled to service connection for a 
noncompensable dental disorder for the limited purpose of 
receiving VA outpatient treatment and services.  See 
generally 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  As 
mentioned, his claim is predicated on the notion that the 
circumstances of having a root canal performed on his teeth 
was, in fact, "trauma" such that he is eligible for VA dental 
treatment for the residuals of that treatment, without the 
usual restrictions of timely application and one-time 
treatment.  See 38 C.F.R. § 17.161(c) ("Class II(a)" 
eligibility).
Unfortunately, however, there is simply no indication he 
sustained dental trauma during service of the type 
contemplated by the applicable regulation.  His STRs, 
including his military medical and dental examination 
reports, do not mention any complaints or objective clinical 
findings of dental trauma.  Instead, they only refer to 
dental treatment involving his teeth and gums.  And, as 
previously explained, the precedent General Counsel opinion 
(VAOPGCPREC 5-97) has clarified that the intended effects of 
treatment provided during the Veteran's military service are 
not tantamount to dental "trauma" of the type contemplated by 
VA regulation.

The October 1971 report of medical examination notes the 
Veteran had a type III dental examination and was dentally 
qualified class I.  There was no indication of dental trauma.  
In November of that year, he was released from active duty.

Post-service, the Veteran has experienced problems with his 
bite and increasing pain in his teeth, including in 
particular in the root area around his bridge work.  But, as 
held in Verdon v. Brown, 8 Vet. App. 529 (1996), the 
presumption of aggravation does not attach even where the 
pre-existing disability has been medically or surgically 
treated during service and the usual effects of treatment 
have ameliorated disability so that it is no more disabling 
than it was at entry into service.  

Because there is no evidence of dental trauma during service, 
the specifically alleged basis of entitlement to service 
connection, the preponderance of the evidence is against the 
Veteran's claim.  And this being the case, the benefit of the 
doubt doctrine is inapplicable, and his claim must be denied.  
See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The claim for service connection for residuals of dental 
trauma is denied.



___________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


